Exhibit SEPARATION AGREEMENT ThisSEPARATION AGREEMENT (this “Agreement”) is entered into by and between Linn Operating, Inc.,a Delaware corporation (the “Company”), and Thomas A. Lopus(the “Employee”) (the Company and Employee are collectively referred to herein as the “Parties”) effective as of May 8, 2008 (the “Effective Date”).Linn Energy, LLC, a Delaware limited liability company and the 100% parent of the Company (“Linn Energy”), is joining in this Agreement for the limited purpose of reflecting its agreement to the matters set forth herein as to it, but such joinder is not intended to make Linn Energy the employer of Employee for any purpose. WHEREAS, Employee is currently employed by the Company pursuant to an Employment Agreement dated April 3, 2006 (the “Employment Agreement”); and WHEREAS,
